DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-10, 13-17 and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “The RAID book” by Paul Massiglia.
Consider claim 1, Massiglia discloses a method for storing data, comprising: receiving, by a node, a request to store data from a data source; in response to receiving the request: sending a second request to store the data to a second node via a replica path; and initiating storage of the data associated with the request using node-specific data protection domain (DPD) information specifying the replica path and a chunk path, wherein initiating storage of the data comprises: dividing the data into a plurality of chunks; storing at least a portion of the plurality of chunks in persistent storage of the node; and distributing, via the chunk path, a remainder of the plurality of chunks to other members of a data protection group (DPG) comprising the node (Fig. 74 and 75, pg. 28, 29, 85 and 152-154, Massiglia discloses a RAID 1+0 configuration, this configuration has both striping (chunking) and mirroring (replicas). This is achieved through both striping and mirroring management and mapping functions for each disk member (DPD information). This management is achieved through the use of an intelligent disk controller that includes a policy processor. Massiglia discloses having paths for storing mirrored data. Various paths between the mirroring and striping disks. Any full or section of a path that sends mirrored, striped or combination of data is considered a chunk or replica path.).
Consider claim 4, Massiglia discloses the method of claim 3, wherein initiating the storage of the data associated with the request using the node-specific DPD information comprises: dividing, by the node, the data into a plurality of chunks; distributing, via the chunk path, at least portion of the plurality of chunks by the node to other members of a data protection group (DPG), wherein the DPG comprises the node (pg. 28, 29, 85 and 152-154, Massiglia discloses breaking data up into stripes and storing them.).
Consider claim 5, Massiglia discloses the method of claim 3, wherein the chunk path and the replica path are distinct physical paths (pg. 28, 29, 85 and 152-154, Massiglia discloses in Fig. 74 and 75 various paths between the mirroring and striping disks. Any physical section going to a striped or mirrored disk is considered a distinct physical path.).
Consider claim 6, Massiglia discloses the method of claim 3, wherein the chunk path and the replica path are distinct logical paths that are implemented over a single physical path (pg. 28, 29, 85 and 152-154, Massiglia discloses in Fig. 74 and 75 various paths between the mirroring and striping disks. Any communication section where data that is to be both mirrored and striped is considered to meet this limitation. Virtual addressing is used.).
Consider claim 7, Massiglia discloses the method of claim 1, further comprising:58PATENT APPLICATIONATTORNEY DOCKET NO.: 170360/044000US; 116440.01 receiving, via the replica path and by the node, a second request to store second data from the second node; and in response to receiving the second request, initiating storage of the second data associated with the second request using the node-specific DPD information (pg. 28, 29, 85 and 152-154, Massiglia discloses being able to mirror and sort mirrored data.).
Consider claim 8, Massiglia discloses the method of claim 1, wherein the data source is external to the node (pg. 28, 29, 85 and 152-154, Massiglia discloses that a host can be the source of data)
Claims 9, 10, 13-15 and 21 are the computer readable medium of the method claims 1, 4-8 above and are rejected in the same manner.
Claims 16, 17, 20 and 22-24 are the system of the method claims 1, 4-7 and 8 above and are rejected in the same manner.
Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive. The applicant’s arguments relate to the term “node”. The applicant argues that a node is performing all the claimed functions of receiving, dividing, storing and distributing. Only claim 16 appears to explicitly state that a node is performing all these functions, but even if all independent claims were viewed this way, the specification does not provide a specific definition for this term. [0055] states that a node may include additional, fewer, and/or different components. Therefore, any combination of components in the RAID book that performs these functions can be considered part of a node. The specification doesn’t provide a definition that restricts the examiner from giving this term its broadest reasonable interpretation and therefore the rejections are considered proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL ALSIP/Primary Examiner, Art Unit 2136